Title: Enclosure: Account with Thomas Lawson, 19–28 June 1761
From: Wilkinson, Benjamin,Washington, George
To: 



[c.19–28 June 1761]



Dr Colo. George Washington in Accot with Thos Lawson



March 18th  To 5 Barrs of Iron sent you at this date



Wt 160 @4d.
£ 2.13.4


June 19th  To 88 Barrs of Iron now sent



Wt 1T. 0C. 0Q.4W. 30/
 30. 1.3



£32.14.7


E. Excepted pr




Thos Lawson


June 28th 1761



Then Recd ⟨the⟩ above Sum of Thirty two poun⟨ds⟩ 14 & 7 for the use of M⟨r Tho.⟩ Lawson.



Benj. Wilkin⟨son⟩

